Citation Nr: 9917500	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  89-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of low 
back injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of right 
shoulder injury.

4.  Whether there was clear and unmistakable error in the 
March 1971 rating decision, which denied service connection 
for residuals of dislocation of right scapula.

5.  Whether there was clear and unmistakable error in the 
December 1986 rating decision assigning a 10 percent 
evaluation for post-traumatic stress disorder.

6.  Entitlement to service connection for chloracne, 
recurrent rashes on the face, neck, and arms, and basal cell 
carcinoma, secondary to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, Mr. B, and Dr. Samuel H. Albert


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1986, February 1989, November 
1995, rating decision of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the December 1986 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability evaluation.  In the February 1989 
rating decision, the RO denied reopening the claims for 
service connection for right shoulder and spinal condition 
and denied service connection for skin disability.  In the 
November 1995 rating decision, the RO denied the appellant's 
claims for clear and unmistakable error in the March 1971 and 
December 1986 rating decisions.  

The Board remanded some of the issues on appeal in March 
1990, March 1993, and January 1995.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.

The Board notes that it issued a decision in May 1997 
addressing the above issues.  The Board vacated the May 1997 
decision and remanded the case for the RO to schedule a Board 
hearing for the appellant.  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by virtual 
isolation in the community and demonstrable impairment in the 
ability to obtain and retain employment.

2.  Service connection for low back disorder was denied by 
the Board in July 1986.

3.  The appellant has submitted current medical evidence of a 
possible nexus between a current back disability and service, 
which must be considered in order to fairly decide the merits 
of the claim.

4.  In a March 1971 rating decision, service connection for 
residuals of dislocation of right scapula was denied.  The 
appellant did not appeal the decision.  

5.  Evidence submitted by the appellant since the March 1971 
rating decision is cumulative.

6.  The March 1971 rating decision was supportable.

7.  The December 1986 rating decision, which granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability evaluation, has not become a final 
decision.

8.  Chloracne; recurrent rashes on the face, neck, and arms; 
and basal cell carcinoma are not due to service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1987).

2.  The July 1986 Board decision, which denied service 
connection for low back disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  New and material evidence has not 
been submitted to reopen a claim of entitlement to service 
connection for residuals of low back disorder.  

3.  The March 1971 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1998).  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
residuals of dislocation of right scapula.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The appellant has not raised a proper claim of clear and 
unmistakable error in the March 1971 rating decision, which 
denied service connection for residuals of dislocation of 
right scapula.  38 C.F.R. § 3.105(a) (1998).

5.  The appellant has not raised a proper claim of clear and 
unmistakable error in the December 1986 rating decision, 
which granted service connection for post-traumatic stress 
disorder and assigned a 10 percent disability evaluation.  
38 C.F.R. § 3.105(a) (1998).

6.  Chloracne; recurrent rashes on the face, neck, and arms; 
and basal cell carcinoma as secondary to exposure to Agent 
Orange were not incurred or aggravated in active service, nor 
may they be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for post-traumatic stress disorder

a.  Procedural background

Service connection for post-traumatic stress disorder was 
granted in a December 1986 rating decision and assigned an 
evaluation of 10 percent with an effective date of December 
9, 1982.  The Board notes that there has been some confusion 
as to the appellant's claims for an evaluation in excess of 
10 percent prior to January 22, 1988, and an effective date 
earlier than January 22, 1988, for a 100 percent evaluation 
for post-traumatic stress disorder.

The RO determined that the appellant had not timely appealed 
the December 1986 rating decision and that it had become 
final.  On December 9, 1988, the appellant filed a claim for 
an increased evaluation for post-traumatic stress disorder.  
In a May 1990 decision, the hearing officer granted a 
100 percent evaluation for post-traumatic stress disorder.  
In a May 1990 rating decision, the RO effectuated the RO's 
decision and granted a 100 percent evaluation for post-
traumatic stress disorder, effective December 9, 1988.  The 
appellant filed a notice of disagreement as to the effective 
date of the 100 percent evaluation.  In an August 1991 
decision, the hearing officer determined that the May 1990 
rating decision was clearly and unmistakably erroneous for 
granting an effective date of December 9, 1988, and granted 
an effective date of January 22, 1988.

The Board has determined that following the December 1986 
rating decision, the appellant submitted a VA Form 9, Appeal 
to the Board of Veterans' Appeals, in February 1987, in which 
he stated that he disagreed with the 10 percent evaluation 
assigned to his post-traumatic stress disorder.  The Board 
finds that such statement was a valid notice of disagreement 
as to the 10 percent evaluation assigned upon the grant of 
service connection for post-traumatic stress disorder.  
Therefore, the appellant's claim for an evaluation in excess 
of 10 percent has been on appeal since the December 1986 
decision and thus at the time of the grant of a 100 percent 
evaluation for post-traumatic stress disorder, the claim was 
still on appeal.  Therefore, a separate claim for an 
effective date earlier than January 22, 1988, for a 
100 percent evaluation for post-traumatic stress disorder is 
not on appeal.  Accordingly, the issue before the Board is an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder, which will take into consideration whether an 
effective date earlier than January 22, 1988, is warranted 
for the grant of a 100 percent evaluation.

b.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as entitlement to an increased 
evaluation since service connection was granted by the 
December 1986 rating decision and the appellant has appealed 
the evaluation assigned.  The appellant is not prejudiced by 
the naming of the issue from service connection to an 
increased evaluation.  The Board has not dismissed the issue, 
and the law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  See 
Fenderson, 12 Vet. App. at 126.  However, the U.S. Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (hereinafter "the Court") did not provide a 
substitute name for the issue.  In reaching the determination 
below, the Board has considered whether staged evaluations 
should be assigned.  See Fenderson, 12 Vet. App. at 127 
(citing 38 U.S.C. § 7261(a)(4); Smallwood v. Brown, 10 Vet. 
App. 93 (1997); Johnson (Brenda) v. Brown, 9 Vet. App. 7 
(1996); Lovelace v. Derwinski, 1 Vet. App. 73 (1990).  The 
Board concludes that the disability addressed has not 
significantly changed and a uniform evaluation is appropriate 
in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The Board must note that it has reviewed the evidence of 
record in its entirety.  The evidence reported below is that 
which the Board finds applicable to the appellant's claim for 
an evaluation in excess of 10 percent for post-traumatic 
stress disorder as of December 9, 1982.  As noted above, the 
appellant was granted a 100 percent evaluation as of January 
22, 1988.  The Board will report evidence relating to the 
appellant's post-traumatic stress disorder up to December 
1988 and following December 1988 only when the examiner 
discusses/addresses the appellant's past symptoms.  The 
appellant's symptoms for post-traumatic stress disorder 
following January 22, 1988 were determined to be 100 percent 
disabling, which is the maximum evaluation the appellant can 
receive.

In February 1983, the appellant was seen on an outpatient 
basis at a VA facility.  He stated that for the past two 
years he had been having problems going to sleep, but that he 
had gotten used to it.  He reported flashbacks.  He stated 
that he had been unemployed for about one year.  He stated 
that he had difficulty holding onto job because he did not 
like being around people.  He stated that he would get into 
fights, but not on the job.  The appellant stated that he did 
not want to socialize.  He stated that he took Kung Foo 
classes to release anger.  The VA examiner stated that the 
appellant had fragile control of his tension with underlying 
depression.  The assessment was maintaining tension 
adjustment.

The appellant underwent a Social Service Survey in June 1983.  
The VA social workers noted that they had interviewed the 
appellant and the appellant's girlfriend (with whom he 
lived).  He stated that he drank everyday and looked 
"forward to dying."  He stated that he had trouble 
sleeping, so he slept with the television on.  The appellant 
reported that he would get up frequently during the night and 
when that would occur, he would smoke pot.  He stated that he 
would hardly go out at night and that they hardly had any 
mutual acquaintances.  The VA social worker's made the 
following summary:

Veteran continues to struggle with his 
identity.  Conflict with what he believes 
and what he experienced in Vietnam 
persists that he is seeking relief 
through drugs and alcohol.  There is a 
constant struggle which makes him 
extremely tense, restless and extremely 
irritable.  Over the past few years, he 
has hopped around the western part of the 
country seeking the unattainable relief 
and at the same time has not sought other 
help due to his distrust of people.  He 
is also depressed, angry and is unable to 
reconcile his differences with his former 
wife and not being able to see his sons.

He has managed to isolate himself from 
people emotionally except for his 
girlfriend who has learned to go with the 
flow and allows him to dwell on his 
emotional preoccupation.  Although he is 
seeking some reconciliation with his 
feelings[,] he is highly resistant to 
seek professional help to come to some 
compromise with himself.

The appellant underwent a VA psychiatric evaluation in July 
1983.  The appellant reported that he noticed a variety of 
psychiatric symptoms beginning after his return from Vietnam.  
He stated that the symptoms had continued sporadically and 
appeared to reach a peak about five years ago.  The symptoms 
included insomnia, substance abuse, multiple somatic 
complaints, chronic anxiety and restlessness, difficulty 
controlling his temper, low tolerance distress, isolation 
from people, startle reactions, flashbacks, and a general 
disregard for himself and his future.  The appellant reported 
nightmares about Vietnam.  He stated that he tended to treat 
his insomnia with alcohol.  He disliked being around people 
and felt that they tended to reject him and were frightened 
of him.  He stated that his family felt that he was 
dangerous.  He noted that he would become violent easily.

The appellant stated that he had gotten a job about six 
months ago in Hawaii and when he walked into the office on 
his first day of work, all he could see were oriental faces, 
and he had to leave.  This job lasted only one day.  He 
denied any social interaction, including going to the movies 
or visiting with other friends.  He stated that he used to go 
drinking with other Vietnam veterans, but that he could not 
even do that now.  He liked to be by himself most of the 
time.  He stated, "I used to be normal, now I can't take 
people[.]  I feel bitter and sold out."  The appellant 
denied suicidal ideations, delusions, and hallucinations.  
The appellant noted that he had difficulty with his memory on 
occasion.

The VA examiner stated that the appellant was neatly dressed 
and was on time for the appointment.  He was alert and 
oriented times three.  The VA examiner noted that, initially, 
the appellant was guarded, but as the interview progressed, 
the appellant opened up and rapport was basically quite good.  
The VA examiner stated that the appellant was engaging.  
Although he was initially hostile about the interviewing 
process itself, his general demeanor changed with the 
interview, and the appellant became cooperative.  His speech 
was normal in form and loquacious.  His thoughts were goal 
directed.  He was preoccupied with his symptoms and his 
general feelings of resentment.  There was no evidence of 
hallucinations, delusions, or psychotic ideations.  Affect 
and mood were depressed.  Insight was fair, and judgment was 
poor.  The VA examiner noted that the appellant saw no reason 
to help himself and that the appellant planned to continue 
drinking to cover up his symptoms.  Cognitive functions were 
grossly intact.  He was able to remember three options for 
five minutes.  He could repeat digit spans 5, 4, and 3 
backwards.  Seven sequential subtractive test was done 
poorly, although the appellant was able to do the 
subtractions; he would become tired with the task and 
disgruntled.  The appellant was able to abstract proverbs 
well.  IQ was judged to be normal.  The diagnosis was post-
traumatic stress disorder.

In July 1984, the appellant complained that he could not 
sleep.  He reported increased anxiety, depression, emotional 
lability, flashbacks of combat, and nightmares.  He reported 
no hallucinations.  The appellant stated that he had just 
gotten a job as a security guard and that it brought back 
feelings from Vietnam.  The VA examiner noted that there was 
no acute psychosis, delusions, suicidal ideations or 
homicidal ideations.  The VA examiner stated that the 
appellant was goal directed, anxious, and tearful.  The 
diagnoses entered were abstinence syndrome, mild, secondary 
to withdrawal from alcohol, alcohol addiction, and "post-
traumatic stress disorder (or anxiety disorder)."

In August 1984, the appellant was seen at a VA facility on an 
outpatient basis.  He was working at the time and stated that 
he wanted a medical reason to quit his job.  The VA examiner 
described the appellant as tense and nervous and that he 
appeared to be very near to losing control of emotions.  The 
VA examiner stated that the appellant was tearful at times 
during the interview.  The VA examiner noted that the 
appellant wanted a letter from VA in support of the idea that 
he should not work in an [illegible] because of his post-
traumatic stress disorder.  That same month, the appellant 
complained that he could not be put in a one-on-one situation 
at work because he might get violent.  He stated that he 
could not go through the routine anymore.  The VA examiner 
stated that the appellant was tense and rigid and that he was 
tearful many times.  The appellant expressed "strong anger" 
at the military for losing his records and at VA for his 
chronic back pain.  He had a strong emotional expression of 
anger with feelings of decreasing ability to control himself.  
The appellant was definitely afraid he would hurt someone.  
The VA examiner noted that the appellant asked that a letter 
be written to his boss, which would indicate that he was 
quitting.  The VA examiner noted that the appellant asked for 
an additional letter for the purpose of unemployment.  The VA 
examiner stated that the appellant's cessation with drinking 
may have been causing more difficulty.  The VA examiner noted 
that the appellant remaining at his current job was simply 
too stressful and that his lack of control could not be 
trusted.

In an August 1984 letter, a VA examiner stated the following:

[The appellant] has been to our clinic 
several times over the past months, 
requesting help in dealing with his 
emotional problems.  Recently, he has 
expressed concern that some of his 
current job responsibilities are 
exacerbating his negative emotional state 
and making him feel that his control over 
his impulses is suspect.  He has 
requested that we give an opinion as to 
whether his decision to resign from his 
job is psychologically appropriate.

Upon review of [the appellant's] records, 
several interviews, and examination of 
psychological test recently, I must say 
that I concur with his decision to 
resign.  Treatment plans have been 
recommended.

In April 1985, the appellant complained of insomnia and of 
having feelings of guilt.  He reported that he had had a 
fight with another man.  He reported that he had been unable 
to find a job.  The VA examiner noted that the appellant 
appeared to be labile and explosive and that he was quite 
depressed, but was not suicidal.  In July 1985, the appellant 
stated he was having difficulty sleeping.  He stated that he 
could not stand to be around people.  He reported that he had 
had an alcohol problem, but that he quit drinking.  The VA 
examiner stated that the appellant appeared to be very 
depressed.  The VA examiner stated that the appellant "ha[d] 
thoughts of wanting to get out of it but no suicidal 
ideation."  The impression was agitated depression.  In 
October 1985, the appellant reported that he was fearful of 
harming someone because he had no patience with anyone.  He 
stated that he could not get sleep and that he could not 
stand himself.  He expressed fear of going back to alcohol.

In August 1986, the appellant requested medication to help 
him sleep.  He stated that he would sleep two hours and then 
would wake up.  He noted that he had been off of work from 
January 1986 to August 1986 because of a work accident.  The 
appellant stated that he had a short fuse.  He stated that he 
was having conflicts with his mother and that he was 
alienated from his brother and sister.

In an August 1986 statement from the appellant's mother, she 
stated that the appellant used to be a very loving and 
supportive person before he went to Vietnam.  She stated that 
soon after the appellant returned from Vietnam, she noticed 
that he was extremely nervous.  She stated that he was very 
restless and that he remained distant towards her and his 
father.  He was no longer the loving person that he was 
before he went to Vietnam.  She stated that later on he began 
to verbally abuse her and go into rages.  She called him a 
"monster."  She stated that he would no longer accept her 
affection.  She stated that he would throw things when he got 
angry.  

The appellant underwent a VA psychiatric evaluation in 
September 1986.  The appellant reported having nightmares and 
being unable to sleep.  He stated that he had a short fuse 
since coming back from Vietnam.  He stated that he picked up 
dead bodies while in Vietnam and that he could not stand the 
thought of meat since it reminded him of dead bodies.  The 
appellant reported that he had walked out on his wife and two 
sons about 10 years ago.  

The VA examiner stated that the appellant presented himself 
with long hair and in casual attire and that he spoke 
coherently.  His overall mood was depressed and he rated it 
as a 3 to 4 on a scale of zero, which would be suicidally 
depressed, to 10, which would be happiness.  He denied 
suicidal attempts, but admitted to acting recklessly.  His 
affect was labile.  He initially expressed much anger, but 
then later on wept during the interview.  He admitting having 
thoughts of blowing up Seal Beach and was getting into 
fights, where others had been injured.  He stated that he 
found comfort with his girlfriend because she understood him.  
He was alert and oriented and was able to perform serial 
sevens and spelled world backwards.  He remembered 2 out of 3 
objects after five minutes, but could not recall the third 
object after being given a clue.  He was able to abstract, 
and there was no evidence of psychotic thinking.  Insight and 
judgment appeared to be intact.  The impression was post-
traumatic stress disorder.

In January 1987, the appellant stated that he was depressed 
and anxious.  He reported insomnia.  In March 1987, the VA 
examiner described the appellant as nervous and anxious and 
irritable.  The appellant stated, "I am angry" and stated 
that Valium seemed to calm him down.  In February 1988, the 
VA examiner described the appellant as tense and irritable.  
The appellant complained of insomnia.  He had the same 
complaints in March 1988, April 1988 and July 1988.  He 
stated that his job made him tense.  In June 1988, he 
reported that he was depressed and had a decreased appetite.  
He reported that he continued to be preoccupied with his 
previous activities.  The VA examiner noted insomnia and 
sleep disturbance.  The appellant denied auditory 
hallucinations.  The appellant was oriented times three and 
cooperative.  The VA examiner stated that the appellant was 
anxious and labile and that his judgment was adequate.

The appellant underwent a VA psychiatric evaluation in 
December 1988.  The appellant reported that he grinded his 
teeth at night and that he would wake up with night sweats.  
He reported flashbacks and nightmares.  He reported incidents 
from Vietnam that had continued to haunt him.  The VA 
examiner stated that the appellant had long hair, which was 
neatly trimmed to the middle of his neck.  He was casually, 
but neatly, dressed.  There were no signs of a thought 
disorder, nor was there any paranoid thinking.  The appellant 
was oriented in all spheres.  He knew the date and had no 
problems with comparisons, proverbs, or subtracting seven 
from 100 sequentially.  He was not a total recluse, but did 
seem avoidant in his personal life.  He frequently had 
thoughts of suicide, but there was only one time in his life 
when he came close to it.  Currently, he was not suicidal.  
The VA examiner stated that the experiences of Vietnam 
continued to take its toll on the appellant in the form of 
nightmares, flashbacks, panic, and depression.  The VA 
examiner stated that although the appellant had made progress 
in that he abstained from alcohol, but that he was still 
severely impacted by what had happened to him in Vietnam.  
The diagnoses were post-traumatic stress disorder, dysthymia, 
generalized anxiety disorder, alcohol dependence, in 
remission.

In a February 1996 letter, Dr. Edward J. Lynn stated that he 
had reviewed the following evidence and made the following 
conclusion:

1)  Compensation and Pension Examination, 
12/21/88
2)  Order of Administrative Law Judge, 
10/26/89
3)  Board of Veteran's [sic] Appeals, 
1/13/95
4)  Social Work Report, Varo, Honolulu 
VAMC, 6/3/83
5)  Out-patient notes, 3/23/88, 5/34 
[sic]/88
6)  Letter from [Dr. J. E. H.], Ph.D. to 
Donald Devaney, 8/6/84

Based on my review of these documents and 
my evaluation submitted 10/25/95, and 
recent office evaluations (10/18/95, 
1/22/96) that he continues to be totally 
disabled, warranting a continued 100% 
Service[-]Connected Disability from the 
[VA].  It is also my clinical opinion 
that the 12/86 rating of 10% was in error 
and that it should have been 100%.

The appellant had RO hearings in August 1993, October 1994, 
and October 1995, and Board hearings in October 1992 and 
December 1998.  In August 1993, the appellant stated that he 
believed that he had a total disability as to his post-
traumatic stress disorder as of 1982.  He pointed to the 
Social Security determination in 1989.  Dr. Albert testified 
at the RO hearing, but more as to the appellant's current 
level of disability.  Dr. Albert noted that he had first 
examined the appellant in 1989, and that since that time he 
had seen the appellant on an irregular basis.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Since the February 1985 rating decision, the rating criteria 
for post-traumatic stress disorder has changed two times.  In 
1986, at the time service connection for post-traumatic 
stress disorder was granted, the rating criteria for post-
traumatic stress disorder was as follows:

The attitudes of all contact except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community. Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as [f]antasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior. Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is seriously impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
pronounced impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is substantially impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
severe industrial impairment - 50 percent 
disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels so as 
to produce considerable industrial 
impairment - 30 percent disabling.

Less than criteria for 30 percent, with 
emotional tension or other evidence of 
anxiety productive of moderate social and 
industrial impairment - 10 percent 
disabling.

The Board notes that the rating criteria for post-traumatic 
stress disorder changed in December 1988 and again in 
November 1996.  The Court has held that when a regulation 
changes after a claim has been filed but before appeal 
process has been completed, the version most favorable to 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see 38 U.S.C.A. § 5110 (West 1991).  However, 
here, although the claim for an increased evaluation for 
post-traumatic stress disorder has been on appeal since 1986, 
the criteria for post-traumatic stress disorder as of 
December 1988 and November 1996 would not apply.  The 
appellant was at 100 percent as of January 1988, and has been 
at 100 percent from January 1988 to the present time.  Thus, 
the change in the criteria would not affect his 100 percent 
evaluation.  Additionally, the changes in the criteria in 
December 1988 and November 1996 would not apply to the 
appellant's symptoms prior to January 1988 because the Court 
has held that a change in rating criteria cannot be given an 
effective date earlier than the effective date of the 
regulation change.  Green v. Brown, 10 Vet. App. 111, 117 
(1997) citing 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400(p) (1998).

After having reviewed the evidence on appeal, the Board finds 
that the evidence supports a 100 percent evaluation post-
traumatic stress disorder.  In 1983, the appellant expressed 
feelings of not wanting to socialize and hardly having any 
acquaintances.  He stated that he used to hang out with other 
Vietnam veterans, but that he could no longer do that 
anymore.  The appellant stated that he preferred to be alone.  
He stated that people disliked being around him and were 
afraid of him.  He reported that he had difficulty holding 
onto a job.  A VA examiner noted that the appellant had 
fragile control of his tension with underlying depression.  
VA social workers noted that the appellant was in a constant 
struggle, which made him extremely tense, restless, and 
extremely irritable.  They noted that the appellant 
distrusted people and that he was unable to resolve the 
conflicts with his former wife.  They noted that the 
appellant had isolated himself from others.  The appellant 
reported that he would become violent easily.

In 1984, the appellant reported getting a job as a security 
guard, but wanting to quit because it brought back feelings 
of Vietnam.  A VA examiner noted that the appellant was near 
to losing control of his emotions.  The appellant was 
described as tense and rigid.  He expressed fear of hurting 
someone.  The VA examiner determined that the appellant 
should not remain at his job as a security guard because it 
was too stressful and because the appellant's lack of control 
could not be trusted.

In 1985, the appellant reported having a physical altercation 
with another man and that he was fearful that he would harm 
someone because of his lack of patience around others.  A VA 
examiner described the appellant as labile and explosive and 
appeared to be very depressed.  The appellant reported that 
he could not stand to be around other people.  In 1986, the 
appellant reported insomnia.  He stated that he was having 
problems with his mother and was alienated from his siblings.  
In a letter, the appellant's mother stated that the appellant 
had changed after he came back from Vietnam-that he used to 
be loving but now was a "monster."  The appellant expressed 
thoughts of blowing up Seal Beach.  In 1987 and 1988, the 
appellant reported that he was depressed and anxious.

The Board finds that the above-described evidence is 
indicative of a 100 percent evaluation for post-traumatic 
stress disorder.  In reviewing the evidence, the Board finds 
that the appellant has virtually isolated himself from having 
favorable relationships with people.  He has consistently 
reported his lack of tolerance of being around people and his 
tendency to get violent when he is around others.  He has 
stated that he has gotten violent with some people and harmed 
them.  He stated that he did not go out to the movies or 
visit friends and that he had been alienated from his 
siblings and was having problems with his mother.  
Additionally, the appellant has a demonstrable impairment in 
the ability to obtain or retain employment.  The appellant 
quit his job as a security guard because he was reminded of 
Vietnam, and because he was losing control of his emotions.  
A VA examiner recommended that he quit his job and submitted 
a statement to the appellant's employer stating such.  The 
appellant was described as near losing control of his 
feelings.  The Board finds that the above evidence is 
indicative of a 100 percent evaluation for post-traumatic 
stress disorder.

II.  New and material evidence to reopen service connection 
for low back disorder

In a March 1971 rating decision, service connection for back 
strain was denied.  The evidence before the RO at that time 
were service medical records.

In an October 1966 report of medical examination, clinical 
evaluation of the appellant's spine and other musculoskeletal 
system was normal.  In a report of medical history completed 
by the appellant at that time, he checked "no" to ever 
having or having now recurrent back pain.  In a June 1968 
treatment report, the appellant reported that he had been 
banged up against a wall and hurt his back.  The diagnosis 
was bruised back.  A treatment report one week later 
indicated that the appellant underwent whirlpool treatment 
for his back.

In an October 1968 treatment report, the appellant reported 
low back pain since an automobile accident on October 4, 
1968.  Upon physical examination, he had full range of motion 
with pain on flexion.  The impression was low back strain.  
He was seen two days later with complaints of continued back 
pain.  In a separate treatment report, the examiner noted 
that the appellant would be started on hot packs and Williams 
flexion exercises.

In December 1968, the appellant complained of back pain after 
an automobile accident one week prior (a second automobile 
accident).  He stated that he had had an ache and popping 
feeling in his back, which did not bother him before, but 
bothered him now.  In a separate December 1968 treatment 
report, the examiner stated that the appellant had been 
involved in an automobile accident on December 1, 1968.  The 
appellant reported that his back was slammed against the 
seat.  It was noted that x-rays had been taken and were 
negative.  It was further noted that the appellant wanted a 
medical excuse not to run physical fitness test.  The 
examiner stated that the examination was essentially negative 
apart from left thoracic paraspinal tenderness.  The examiner 
asked for an evaluation as to the appellant's ability to run 
the physical fitness test.  In the consultation, which was 
done in December 1968, the examiner stated that the appellant 
had full range of motion of his back, no spasm, no spinous 
process tenderness, no pelvic tilt, and leg lengths were 
equal.  Deep tendon reflexes were normal.  There was no 
sensory deficit and no weakness.  There was no pathology 
apparent.  The examiner stated that if x-rays were normal, it 
was recommended that the appellant go back to full duty.  

In a July 1969 report of medical history completed by the 
appellant, he checked "yes" to ever having or having now 
recurrent back pain.  The examiner noted that the appellant 
had a past history of low back pain.  In a report of medical 
examination in January 1971, clinical evaluation of the 
appellant's spine and other musculoskeletal system was 
normal.

In the March 1971 rating decision, the RO stated that the 
service medical records showed that the appellant had been 
involved in automobile accidents in October 1968 and December 
1968.  The RO noted that the separation examination did not 
show any significant abnormalities.  In the notification 
letter sent to the appellant, the RO stated, in part, "You 
are not entitled to compensation for . . . back strain, 
results of auto accidents, as your last examination did not 
show they caused any present disability."  Thus, the RO 
denied service connection for back strain stating that such 
was not found on last examination.  In essence, the RO had 
determined that the appellant had not brought forth evidence 
of a current back disability, and thus service connection was 
not warranted.  The appellant did not appeal the decision, 
and it became final.

In December 1982, the appellant filed a claim for service 
connection for a back disorder.  In a January 1984 rating 
decision, the RO denied service connection for history of low 
back disability.  The appellant appealed the denial.  In a 
July 1986 decision, the Board denied service connection for 
low back disorder, to include arthritis.  The Board 
considered the claim as service connection as opposed to 
whether the appellant had submitted new and material 
evidence.  The evidence of record before the Board follows.

The appellant underwent a VA examination in July 1983.  The 
appellant reported that he had injured his back in service.  
Examination of the appellant's back revealed lumbar lordosis 
to be normal.  There was no tenderness of the spine.  Flexion 
was 90 degrees, extension was 5 degrees, and lateral bending 
was 20 degrees on each side.  Examination of the extremities 
was normal.  Straight leg raising was 90 degrees bilaterally.  
The diagnosis was history of backache.

In a 1983 VA outpatient treatment report, the appellant 
reported intermittent low back pain since automobile accident 
10 years ago.  He reported a recent exacerbation for the last 
month.  He reported no lower extremity numbness or weakness.  
Examination of the back showed marked paravertebral spasm in 
the lower lumbar area.  Straight leg raising was negative 
bilaterally.  Knee jerks and ankle jerks were symmetric.  
Strength in the lower extremities was within normal limits.  
Babinski was absent.  The assessment was low back pain, 
probably musculoskeletal.  In a July 1985 VA outpatient 
treatment report, the VA examiner stated that the appellant 
complained of high lumbar, low thoracic back pain since 1968.  
The assessment was back pain.  X-rays taken at that time 
revealed mild degenerative changes in the thoracolumbar 
spine.

The appellant had an RO hearing in July 1985.  The appellant 
stated that he was in an automobile accident in 1967 and was 
in therapy.  He noted that he had been thrown down a flight 
of stairs by his Drill Instructor in service.  He stated that 
when he got out of service his back was bothering him and 
that it had been bothering him ever since.  The appellant 
stated that a doctor in service informed him that if his back 
was still bothering him after service that VA would take care 
of him.  He could not remember the first time he went to VA 
after he got out of service.  He stated that he went to a VA 
facility when he was living in Hawaii, which would have been 
around 1983.  He stated that he had lifted a sink and that 
his back went out again and that he underwent physical 
therapy.

The Board determined that the evidence did not show that the 
appellant had developed a chronic back disorder as a result 
of his back injuries during service.  The Board stated that 
the appellant had been diagnosed with arthritis but noted 
that it had been first shown many years after his separation 
from service and that the arthritis was not shown to be 
associated his acute back complaints in service.  In essence, 
the Board determined that the appellant had brought forth 
evidence of back injuries in service and a current back 
disability, not that he had not brought forth competent 
evidence of a nexus between the current back problems, 
including the diagnosis of arthritis, and the automobile 
injuries he sustained in service.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table) (well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence).  That decision is 
final and a claim may not be reconsidered on the same factual 
basis.  See 38 U.S.C.A. § 7104 (West 1991).  However, a claim 
may be reopened if new and material evidence is received.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the July 1986 Board decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  The evidence 
submitted since the July 1986 Board decision follows.

In an April 1986 VA outpatient treatment report, the 
appellant reported a one-week history of paresthesias in the 
lower extremities.  Examination of the proximal and distal 
lower extremities revealed the musculature as weak.  Deep 
tendon reflexes were symmetrical and preserved.  There was an 
apparent sensory level at T4-T6.  The diagnosis was 
transverse myelitis versus cord compression syndrome and rule 
out Guillian-Barre syndrome.  In an April 1986 VA 
consultation report, the VA examiner stated that the 
appellant's back had no tenderness.  No diagnosis as to the 
appellant's spine/back was entered.

In an August 1986 VA outpatient treatment report, the 
appellant reported that he had injured his back at work in 
January 1986 and again in August 1986.  No clinical findings 
or diagnosis were entered as to the appellant's back.

The appellant underwent a private examinations with Dr. John 
W. Lee in June 1986, August 1986 and October 1986.  In June 
1986, Dr. Lee noted that the appellant was being evaluated 
for alleged injuries sustained in an industrial accident on 
approximately January 17, 1986.  The appellant reported that 
the heavy metal tailgate of a big truck came loose from its 
connection to the truck and swung down on him.  He stated 
that he caught it to prevent it from hitting his legs and 
that the weight of the tailgate dragged the appellant down to 
the ground and in the process hurt his back and shoulders.  
The appellant reported that during Vietnam, he was in two 
helicopter crashes.  He stated that he had a "crushed 
vertebra."  

Upon physical examination, Dr. Lee noted that the appellant 
walked about the room quite well.  Examination of the back 
revealed no gross deformities.  Range of motion of the lower 
back was satisfactory in flexion and extension.  There were 
no apparent deformities in the lower back.  Straight leg 
raising was negative.  There was no sensory deficit to 
pinprick sensation.  Dr. Lee noted that he reviewed x-rays of 
the thoracic and upper lumbar spine from January 1986.  These 
x-rays revealed no evidence of recent compression fracture.  
There was a minimal degree of anterior wedging of the mid 
thoracic spine.  The impression was lumbar sprain with 
residual symptoms.  Dr. Lee noted to rule out possible 
herniated nucleus pulposus, thoracic or lumbar spine.

In August 1986, Dr. Lee noted that the appellant had 
sustained a new industrial injury on August 1, 1986.  The 
injury occurred when he was standing on two planks of wood 
that were struck by a forklift which moved the planks forward 
causing him to lose his balance.  He fell backwards hitting 
the ground and landing on his right elbow, right shoulder, 
and back.  The appellant complained of pain in his right 
elbow, shoulder, right upper back, and lower back.  Dr. Lee 
noted that the appellant had gone to the emergency room and 
was treated with a sling on the right upper extremity.

Examination of the appellant's spine revealed satisfactory 
range of motion as to flexion and extension.  Straight leg 
raising was negative.  There was no sensory deficit to the 
lower extremities.  

In October 1986, Dr. Lee stated that the appellant again 
complained of discomfort involving the lower thoracic and 
upper lumbar spine areas.  There had been no indication of 
recent injuries.  X-rays taken that day revealed a decrease 
in height of the lower thoracic spine involving T9, T10, and 
slightly to T11.  Dr. Lee stated that it appeared to be not 
recent in nature and that it was questionable whether it was 
related to the present symptoms.  Dr. Lee suggested that the 
appellant undergo a bone scan to see if there was any 
connection to his war injuries and his recent complaints.  
Dr. Lee stated, "I feel that this is a chronic mid-back 
strain and sprain condition."

In a July 1988 VA outpatient treatment report, the appellant 
reported that he had a service-connected back injury 20 years 
ago and that he had recent increased pain.  The VA examiner 
stated that there was no obvious deformity in the back and 
spine.  There was some tenderness on the lower lumbar region.  
His gait was normal.  The diagnosis was low back pain with 
acute exacerbation.  

In an August 1988 VA consultation report, the appellant 
reported a history of chronic low back pain since a 
helicopter accident.  The VA examiner noted that the 
appellant did not have complaints of numbness, weakness, or 
pain in the lower extremities bilaterally.  Examination 
revealed bilateral paravertebral muscle spasm and tenderness.  
He had decreased range of motion in the lumbar spine.  
Sensory and motor strength were intact, as were deep tendon 
reflexes.  The impression was chronic low back pain.  X-rays 
taken at that time revealed mild degenerative changes in the 
lumbar spine with scoliosis.

In a December 1988 VA outpatient treatment report, the 
appellant requested medication for his low back pain.  The VA 
examiner stated that the appellant was in no acute distress.  
The impression was low back pain.

The appellant underwent a private examination for Social 
Security purposes in January 1989.  The appellant reported 
that one and one-half years ago, he was driving a forklift 
and that he fell onto the forklift.  He stated that since 
that time, he had been having severe back pain which had not 
responded to conservative management.  Dr. Dilip Tapadiya 
stated, "Patient gives a history of two helicopter crashes; 
auto accident several years ago.  He also gives a history of 
[a] fall down a flight of stairs while in Boot Camp, during 
military service, and was told he had crushed several 
vertebraes."  The appellant reported that he had received 
some physical therapy at that time, but that he had had 
chronic back pain ever since.  The appellant stated that the 
injury he had with the forklift aggravated the problem.  He 
stated that the pain was in the lower lumbar spine, as well 
as the thoracic area.  There was no radiation of pain in the 
lower extremity, but he complained of bilateral foot 
numbness.

Upon physical examination, his gait was within normal limits.  
The thoracic spine revealed moderate tenderness along T6, T7, 
and T8.  There was no paraspinal muscle spasm.  Lumbosacral 
spine revealed tenderness along L4-L5, L5-S1, in the midline, 
as well as paraspinally.  The range of motion of the lumbar 
spine was 60 degrees of flexion, 30 degrees extension, and 25 
to 30 degrees lateral bending.  Straight leg raising was 
negative.  Neurological examination of the lower extremities 
for lumbar radiculopathy was negative.  The impression was 
chronic back pain syndrome; status post multiple injuries, 
possible history of compression fractures of the spine with 
possible associated degenerative joint disease in the 
thoracolumbar spine.  Dr. Tapadiya stated that he felt that 
the appellant was totally disabled "with the history of 
multiple injuries of the lumbosacral spine with chronic low 
back pain syndrome."

The appellant had x-rays of his lumbosacral spine taken in 
January 1989.  Dr. Donald P. Powers stated that the appellant 
had minimal osteophyte formation was noted at the first, 
third, and fourth interspaces.  There was no evidence of 
fracture or bone destruction.  The sacroiliac joints appeared 
normal.  The impression was early osteoarthritic changes.

In a February 1989 VA physical therapy report, the VA 
physical therapist noted that the appellant had chronic low 
back pain which had commenced "as a result of a helicopter 
crash in 1969."  The appellant reported continuous low back 
pain since then.  He further reported that he had not worked 
since 1980 and, before that, he had been a 
painter/maintenance person for 18 years.

In a March 1989 VA consultation report, the VA examiner 
stated that the appellant had been followed for chronic low 
back pain.  The VA examiner stated that there was tenderness 
in the bilateral thoracolumbar spine area.  The assessment 
was low back pain.

In an April 1989 VA outpatient treatment report, the 
appellant complained of low back pain.  The VA examiner 
stated that the appellant had reported back pain secondary to 
degenerative joint disease secondary to trauma.  The 
appellant reported no specific trauma, there was no motor 
strength weakness, no sensory loss, and no radiation into the 
legs or bowel/bladder incontinence.  Upon physical 
examination, the VA examiner noted that the appellant was in 
mild distress secondary to pain.  The back had mild diffuse 
lumbar pain and paraspinal muscle tenderness.  There was no 
spasm.  Straight leg raising was negative.  Motor strength 
was 5/5 and sensory was intact.  The diagnosis was 
degenerative joint disease of the lumbar spine.

The appellant's sister submitted a VA Form 21-4138 in October 
1990.  She stated that when the appellant came home from 
Vietnam, he was not the same person.  She stated that she 
remembered that the appellant "expressed how badly his back 
was hurting and that 'drinking numb[ed] the pain.'"  She 
stated that the appellant had been affected by ongoing back 
problems, which limited him physically and that the back 
problems were getting worse.  

The appellant had RO hearings in May 1990, September 1990, 
August 1991, August 1993, October 1994, and October 1995, and 
Board hearings in October 1992 and December 1998.  The 
appellant consistently reported that he had no problems with 
his back prior to service.  He stated that he was thrown down 
a flight of stairs in service by his flight instructor but 
that the cause of such incident had been kept "hush hush."  
He stated that he did not seek any treatment from the time he 
was separated from service until 1982.  He stated that he was 
an alcoholic from 1971 to 1982 and that his life was a blur 
during that time period.  He noted that he was receiving 
Social Security Administration disability benefits based upon 
a back disability and a psychiatric disability.

At the September 1990 hearing, the Hearing Officer asked the 
appellant if he had any examinations between 1971 and 1982 
such as examinations from insurance companies, employment 
examinations, etc.  The appellant stated no.  The appellant's 
spouse, she stated that since she had known the appellant (10 
years), she had noticed that his posture had worsened.  

At the October 1992 Board hearing, the appellant stated that 
he was in a helicopter crash and injured his back.  He was 
asked when that crash occurred.  The appellant could not 
remember.  He was asked by the Board Member to state how many 
times he had injured his back in service.  The appellant's 
answer was four or five times.  The appellant noted that he 
had been in a automobile accident in October 1986.  The Board 
Member asked if there were any other automobile accidents in 
service.  The appellant stated no.  The appellant testified 
that his back would go out on him while he was a painter 
(when he would lift up to five gallons of paint).  He was 
asked if he had injured his back between 1971 and 1987.  The 
appellant stated that he had but he could not remember when.  
He stated that he injured his back when he lifted a couch in 
Hawaii in 1983 or 1984. 

The December 1998 Board hearing was held before this Board 
Member.  The appellant and his spouse testified that the 
examination conducted in 1971 was a walk through the 
hospital.  They noted that the appellant had no defects prior 
to his entrance into service.  They stated that the appellant 
had never been given a VA examination for his back.

It must be noted that the appellant submitted duplicates of 
service medical records and duplicates of the VA and private 
medical records described above.  There are additional 
medical records, both VA and private, and statements and 
testimony provided by the appellant, his spouse, Mr. [redacted], 
and Dr. Albert that do not pertain to the appellant's 
petition to reopen the claim for service connection for low 
back disorder.  The Board has determined that such medical 
evidence, statements, and testimony are not relevant and 
would not be new and material evidence as to the appellant's 
petition to reopen the claim for service connection for low 
back disorder.  See 38 C.F.R. § 3.156(a).

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented new and material evidence to 
reopen the claim for service connection for low back 
disorder.  The evidence submitted by the appellant since the 
July 1986 decision is extensive.  The Board will address each 
piece of evidence listed above.  Again, the Board must point 
out that at the time of the July 1986 Board decision, the 
appellant had not brought forth competent evidence of a nexus 
between the back injuries in service and the current 
diagnosis of arthritis of the thoracolumbar spine.

The April 1986 and August 1986 VA outpatient treatment 
reports are not new and material.  Although it shows current 
complaints of back pain, this is redundant to evidence which 
was of record at the time of the July 1986 Board decision.  
At the time of the July 1986 Board decision, the appellant 
had brought forth evidence of a current back disorder.  This 
evidence is not so significant that it must be considered to 
fairly decide the merits of the claim.

The private medical records from Dr. Lee, dated June 1986, 
August 1986, and October 1986, are not new and material 
evidence.  The appellant reported to Dr. Lee that he had been 
in two helicopter crashes in Vietnam and that he had a 
"crushed vertebra."  In the October 1986 examination, Dr. 
Lee suggested that the appellant undergo a bone scan to see 
if there was any connection to the appellant's war injuries 
and his recent complaints.

The Board must first address the appellant's statements and 
testimony that he had been in two helicopter crashes while in 
Vietnam and that he had a "crushed vertebra."  First, it 
must be noted that at the time of the July 1986 Board 
decision, the appellant had already claimed an inservice 
injury to his back.  The fact that the appellant now claims 
additional injuries in helicopter crashes is cumulative.  
Again, it must be noted that the appellant's claim was denied 
because the appellant had not brought forth the necessary 
nexus evidence between a back injury in service and the 
current low back disorder.  See Caluza, supra.  However, the 
Board must note that the appellant's stories as to how he 
injured his back in service have changed over the years, 
which the Board will address below.

The Court has held that when determining whether evidence 
submitted is new and material to reopen a previously denied 
claim, the Board must presume the credibility of the 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
In Robinette, the Court noted that there is an exception to 
the presumption of credibility when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  Id. 
citing King v. Brown, 5 Vet. App. 19, 21 (1993).  Although 
the appellant is competent to allege that he injured his back 
in service, the Board finds his assertions that he was 
involved in two helicopter crashes to be "inherently 
incredible" and will not presume the truthfulness of such 
statement.  Thus, the Board has determined that the 
appellant's statements are not satisfactory for 38 U.S.C.A. 
§ 1154(b) purposes.  See 38 U.S.C.A. § 1154(b) (West 1991).

First, when the appellant filed his original claim for 
service connection in February 1971 (within one month 
following his separation from service), in the VA Form 21-
526e, under "Nature of sickness, diseases or injuries for 
which claim is made and date each began", the appellant 
stated, "4 Oct 68 auto accident back . . . 12/5/68 auto 
crash, back lower back pain off and on ever[] since the 
accident."  Additionally, when the appellant filed a claim 
for service connection in December 1982, he stated he was 
seeking service connection for "[i]njured back (auto 
accident) . . . ."  Finally, the appellant had an RO hearing 
in July 1985.  There, he discussed only the automobile 
accidents and falling down the stairs in service as to the 
injuries he sustained in service that related to his back.

The first time the appellant raised that he had been in a 
helicopter crash was the May 1990 RO hearing (he only 
mentioned one crash at this time), almost 20 years following 
his service.  Regardless of the length of time from service 
that the appellant first raised a helicopter crash, the Board 
has determined that the appellant's statements and testimony 
beginning in 1990 are inconsistent with his statements in 
1971 and 1982 and his testimony in 1985.  Although he 
continued to report the inservice automobile accidents and 
the falling down the stairs, he changed his story and added 
that he had had two helicopter crashes in Vietnam.  The Board 
finds that the appellant's allegations of back injury because 
of helicopter crashes in service while in Vietnam are 
incredible and will not presume the credibility of such 
allegations.  See Robinette, 8 Vet. App. at 74.  
Additionally, the Board finds that the appellant's allegation 
of having had a "crushed vertebra" in service is beyond the 
competence of a lay person, even if the lay person is a 
combat veteran.  Id.  The lack of evidence of a "crushed 
vertebra" in service is substantiated by x-rays taken in 
December 1968 which were negative.  These x-rays were taken 
after the two automobile accidents and the fall down the 
stairs.

The Board notes that it has read Arms v. West, 12 Vet. 
App. 188 (1999), as the appellant is a combat veteran.  
There, the Court noted that 38 U.S.C.A. § 1154(b) did not 
obviate the other two Caluza requirements, and that a combat 
veteran who used lay testimony to show incurrence or 
aggravation of an injury in service must nevertheless 
generally proffer medical evidence to establish a current 
disability and its nexus to service, noting that lay persons 
are not competent to offer medical opinions.  Id. at 195 
citing Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) 
(other citations omitted).  Here, the Board finds that the 
appellant has not brought forth a nexus between the a current 
low back disorder and service and thus new and material 
evidence has not been submitted to reopen the appellant's 
claim for a low back disorder.  Thus, the analysis in Arms 
does not assist the appellant in his petition to reopen the 
claim for service connection for low back disorder, as he has 
not cured the evidentiary defect of a nexus between a current 
disability and service.

As to Dr. Lee's suggestion in October 1986 that the appellant 
undergo a bone scan to see if there was any connection to his 
war injuries and his recent complaints and his determination 
that the appellant had chronic mid-back strain and sprain, 
the Board finds that such statements are not new and material 
evidence.  See Butler v. Brown, 9 Vet. App. 167, 170 (1996) 
(physician's statement is not new and material where it 
relies on the veteran's history).  A medical opinion based 
upon an inaccurate factual premise, such as the appellant's 
recitation of medical history, which is inconsistent with the 
record, has no probative value and is not new and material.  
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  
Additionally, Dr. Lee did not provide a positive nexus 
between his finding of chronic mid-back strain and sprain and 
service.  Dr. Lee merely suggested that the appellant undergo 
a bone scan to see if there was any connection with the 
appellant's current complaints and that which happened in 
service.  He did not make the connection.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, as is the 
case here, cannot enjoy the presumption of truthfulness as to 
the determination of whether evidence is new and material for 
purposes of reopening a claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

In the July 1988, August 1988, and December 1988 VA medical 
records, none of the VA examiners related the appellant's 
current back problems to service.  Although the appellant 
reports the helicopter accident to the VA examiner in August 
1988, that VA examiner made no finding as to the etiology of 
the appellant's chronic low back pain.  All three medical 
records simply show current back problems/diagnoses.  Such 
evidence is not new and material, as it is cumulative and 
redundant to evidence that was of record at the time of the 
July 1986 Board decision.  This evidence does not cure the 
lack of competent evidence of a nexus between the current 
back disability and service and thus such evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  

In the January 1989 private medical examination, Dr. Tapadiya 
noted that the appellant had reported a history of two 
helicopter crashes, an automobile accident, and falling down 
the stairs.  The appellant reported that after the fall down 
the stairs, he was told he had crushed several vertebrae.  
Based on such history, Dr. Tapadiya entered a diagnosis of 
chronic back pain syndrome and noted that there was a 
"possible history of compression fractures of the spine with 
possible associated degenerative joint disease in the 
thoracolumbar spine."  The Board finds that Dr. Tapadiya's 
above statement cannot be considered a nexus between the 
current diagnosis and the injuries the appellant sustained in 
service.  First, the appellant's statement that he "crushed 
several vertebrae[]" cannot be accepted as evidence of such 
because it is beyond the competence of a lay person.  However 
on top of that, the service medical records do not remotely 
substantiate such statement.  When the appellant fell down 
the stairs in service (January 1968), the service medical 
records established that his complaints following the fall 
were as to his right shoulder only.  Regardless, x-rays taken 
of the appellant's spine in December 1968 (almost one year 
following the fall down the stairs) were negative.  A 
compression fracture was not diagnosed in service.  Thus, it 
is clear that Dr. Tapadiya's diagnosis of "possible" 
compression fractures is based solely upon the history 
provided by the appellant and cannot be deemed new and 
material evidence.  See Butler v. Brown, 9 Vet. App. 167, 170 
(1996); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 460-461 (1993).

The January 1989 x-ray result reveals only that the appellant 
had osteoarthritic changes.  Such evidence is cumulative and 
redundant of that which was before the Board at the time of 
the July 1986 decision.  The Board noted in its decision that 
the appellant had arthritis, but that such had not been 
diagnosed within one year following service and had not been 
shown to be related to the acute inservice back injuries.  
Thus, the July 1989 x-ray report is not new and material 
evidence.  

As to the February 1989 VA physical therapy report, the VA 
physical therapist noted that the appellant had chronic low 
back pain which had commenced "as a result of a helicopter 
crash in 1969."  However, the therapist did not enter a 
diagnosis.  The note in the record merely reflects a history 
provided by the veteran.  See Butler, 9 Vet. App. at 170; 
LeShore, 8 Vet. App. at 409; Reonal, 5 Vet. App. at 460-461.

The March 1989 and April 1989 VA outpatient treatment reports 
are not new and material evidence.  They substantiate only 
that the appellant has a current back disability, which was 
already established at the time of the July 1986 Board 
decision.  Thus, this evidence is cumulative and redundant to 
that which was before the Board previously.

As to the appellant's submission of duplicate service medical 
records and his testimony, along with his wife's testimony, 
that he injured his back in service are cumulative and 
redundant of that which was before the Board in July 1986.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  This 
recounting is not new and material.  Godwin v. Derwinski, 1 
Vet. App. 419, 424-425 (1991).  To the extent that the 
appellant, his spouse, and his sister contend that the 
appellant's current back disability is related to the 
injuries he sustained in service, such statements of lay 
speculation on a medical issue involving the etiology of a 
disability, cannot be deemed new and material, as the 
appellant, his spouse, and his sister are not competent to 
make such a diagnosis.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not new and material); see also Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the hearing 
officer's decision in March 1994 and a supplemental statement 
of the case, dated July 1996, which addressed what 
constituted new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same following the September 
1997 Board hearing.  Thus, no additional development action 
is warranted.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).


III.  New and material evidence to reopen service connection 
for
residuals of dislocation of right scapula 

In a March 1971 rating decision, service connection for 
residuals of dislocation of right scapula was denied.  The 
evidence before the RO at that time were service medical 
records.  In an October 1966 report of medical examination, 
clinical evaluation of the appellant's upper extremities was 
normal.  In a report of medical history completed by the 
appellant at that time, he checked "no" to ever having or 
having now painful or "trick" shoulder or elbow.  In a 
January 1968 treatment report, the examiner noted that the 
appellant had fallen this morning and dislocated the right 
superior ridge of the right scapular.  The examiner stated 
that the appellant was to wear a sling for the next week.  In 
a separate treatment report, the diagnosis entered was 
dislocation, superior ridge, right scapula.  The examiner 
noted that on January 25, 1968, the appellant fell down the 
steps at the Marine barracks, injuring his right shoulder.  

In February 1968, the examiner noted that the appellant still 
had shoulder problems.  X-rays were noted to have been 
ordered.  The following day, it was noted that he appellant 
had been sent to the orthopedic clinic.  In a separate 
treatment report, dated February 1968, the examiner stated 
that the appellant had fallen and injured his right shoulder 
last week.  X-rays were noted to be negative for bony 
pathology.  The examiner stated that examination indicated 
the possibility of right scapular dislocation.  The examiner 
asked that the appellant be evaluated.  In the consultation 
report, the examiner noted that the appellant's right 
shoulder had been hurt in a fall two weeks ago and that the 
appellant had had his arm in a sling for one week and that 
now it was loosening up well.  The appellant complained of 
popping out of the scapula with abduction at the right 
shoulder along the vertebral border.  The examiner noted that 
x-rays were okay.  The impression was resolving stiff 
shoulder post injury.  The examiner stated that the popping 
sensation was not abnormal.

In a July 1969 report of medical history completed by the 
appellant, he checked "no" to ever having or having now 
painful or trick shoulder or elbow.  In a report of medical 
examination in January 1971, clinical evaluation of the 
appellant's upper extremities was normal.

In the March 1971 rating decision, the RO stated that the 
service medical records showed that in February 1968, the 
appellant had fallen and suffered a dislocation of the 
superior ridge of the right scapula.  The RO noted that the 
separation examination did not show any significant 
abnormalities.  In the notification letter sent to the 
appellant, the RO stated, in part, "You are not entitled to 
compensation for your residuals of dislocation of right 
shoulder . . . as your last examination did not show they 
caused any present disability."  Thus, the RO denied service 
connection for residuals of dislocation of right scapula 
stating that such was not found on last examination.  In 
essence, the RO had determined that the appellant had not 
brought forth evidence of current residuals of dislocation of 
right scapula and thus service connection was not warranted.  
The appellant did not appeal the decision, and it became 
final.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the March 1971 rating decision.

The U.S. Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (hereinafter "the Court") has 
held that when determining whether the evidence is new and 
material, VA must conduct a three-step test.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (citing Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc)).  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.  The evidence submitted since the 
March 1971 rating decision follows.

In an August 1986 private medical examination report, Dr. 
John W. Lee noted that the appellant had had an industrial 
injury on August 1, 1986.  The injury occurred when he was 
standing on two planks of wood that were struck by a forklift 
which moved the planks forward causing him to lose his 
balance.  He fell backwards hitting the ground and landing on 
his right elbow, right shoulder, and back.  The appellant 
complained of pain in his right elbow, shoulder, right upper 
back, and lower back.  Dr. Lee noted that the appellant had 
gone to the emergency room and was treated with a sling on 
the right upper extremity.

Examination of the right shoulder revealed no swelling or 
deformities.  He complained of a generalized discomfort in 
the right posterior shoulder.  There was no instability of 
the acromioclavicular joint in the right shoulder.  X-rays 
taken of the right shoulder revealed no evidence of fractures 
or acromioclavicular joint separation.

The appellant was seen two weeks later.  Dr. Lee stated that 
neurological examination of the upper extremities was normal.  
The appellant was no longer complaining of right shoulder 
pain.

The appellant had RO hearings in May 1990, September 1990, 
August 1991, August 1993, October 1994, and October 1995, and 
Board hearings in October 1992 and December 1998.  The 
appellant consistently reported that he had no problems with 
his right shoulder prior to service.  He stated that he was 
thrown down a flight of stairs in service by his flight 
instructor but that the cause of such incident had been kept 
"hush hush."  He stated that he had not sought any 
treatment for his right shoulder since service-that he just 
"live[d] with it.".  He stated that his right shoulder 
"just pops" and that it constantly bothered him.  He stated 
that he was having problems with his right shoulder when he 
was discharged from service.  The appellant noted that he was 
receiving no current treatment for his right shoulder.

The appellant's sister submitted a VA Form 21-4138 in October 
1990.  She stated that when the appellant came home from 
Vietnam, he was not the same person.  She stated that the 
appellant had been affected by ongoing shoulder problems, 
which limited him physically and that the shoulder problems 
were getting worse.  

The December 1998 Board hearing was held before this Board 
Member.  The appellant and his spouse testified that the 
examination conducted in 1971 was a walk through the 
hospital.  They noted that the appellant had no defects prior 
to his entrance into service.  They stated that the appellant 
had never been given VA examinations as to his right 
shoulder.

It must be noted that the appellant submitted duplicates of 
service medical records and numerous VA and private medical 
records.

The first part of the test is for VA  to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented new and material evidence to 
reopen the claim for service connection for residuals of 
dislocation of right scapula.  Evidence which is cumulative 
or redundant is not new and material evidence.  The Board 
notes that the appellant's submission of duplicate service 
medical records and his testimony, along with his wife's 
testimony, that he injured his right shoulder in service are 
cumulative and redundant of that which was before the RO in 
March 1971.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
This recounting is not new and material.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424-425 (1991).

To the extent that the appellant, his spouse, and his sister 
contend that the appellant has a current right shoulder 
disability which is related to the injury he sustained in 
service, such statements of lay speculation on a medical 
issue involving the etiology of a disability and/or the 
diagnosis of a current disability, cannot be deemed new and 
material, as the appellant, his spouse, and his sister are 
not competent to make such a diagnosis.  Moray v. Brown, 5 
Vet. App. 211 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim [for service connection], it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108").  
Thus, their statements and testimony cannot serve as a basis 
to reopen his claim for service connection for residuals of 
right shoulder injury.

The Board is aware that of record is an August 1986 private 
medical record which shows that the appellant injured his 
right shoulder in an industrial accident in August 1986.  
However, such evidence is not new and material to reopen the 
claim for service connection for residuals of dislocation of 
right scapula for two reasons.  First, the appellant's right 
shoulder injury in August 1986 is clearly not attributable to 
the right shoulder injury he had in service.  Dr. Lee made it 
clear that the appellant injured his right shoulder on August 
1, 1986, almost 20 years from the fall in service which 
injured his shoulder.  Second, Dr. Lee did not enter a 
current diagnosis as to the right shoulder.  Even if a 
diagnosis of a right shoulder disability had been entered, as 
stated above, the diagnosis would not be attributable to the 
injury in service as it was clear that the appellant's 
current right shoulder complaints related to the industrial 
injury in August 1986.

At the time of the March 1971 rating decision, the appellant 
had not brought forth evidence of a current right shoulder 
disability.  Additionally, the appellant had not brought 
forth evidence of a nexus between a current right shoulder 
disability and the right shoulder injury in service.  At this 
time, the appellant still has not brought forth evidence of a 
current right shoulder disability or a nexus between a 
current right shoulder disability and the injury he sustained 
in service.  Thus, the appellant has not cured the 
evidentiary defects of the current diagnosis and the nexus 
between a current diagnosis and service.  Without a current 
right shoulder disability and/or a nexus between a current 
right shoulder disability and service, service connection 
cannot be warranted.

None of the evidence submitted since the March 1971 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
appellant testified at an October 1992 Board hearing that he 
had not sought treatment for his right shoulder since service 
and that he was not currently in treatment for his right 
shoulder.  This substantiates the Board's finding that the 
appellant has not brought forth evidence of a current right 
shoulder disability and thus no new and material evidence has 
been submitted to reopen the claim for service connection for 
residuals of dislocation of right scapula.

The Board notes that the appellant was granted service 
connection for post-traumatic stress disorder in 1986 and 
that such was granted based upon stressors the appellant 
encountered while engaging in combat (as opposed to 
noncombat-related stressors).  Thus, the appellant is a 
combat veteran and is entitled to application of 38 U.S.C.A. 
§ 1154(b) (West 1991).  Although the RO did not note 
consideration of § 1154(b), that does not affect the Board's 
determination that new and material evidence has not been 
submitted to reopen the claim for service connection for 
residuals of dislocation of right scapula.  See VAOPGCPREC 
38-97 (Dec. 1997); Turpen v. Gober, 10 Vet. App. 536, 537-38 
(1997).

At the time of the March 1971 rating decision, the 
appellant's combat status had not been established.  
Regardless, section 1154(b) addresses the occurrence of an 
event in service.  38 U.S.C.A. § 1154(b); Beausoleil v. 
Brown, 8 Vet. App. 459, 464.  That section; however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. (citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995)).  In the March 1971 rating decision, the RO 
conceded that the appellant had injured his right shoulder in 
service (the service medical records substantiated such).  
The denial of service connection for residuals of dislocation 
of right scapula in the March 1971 rating decision, however, 
was based on the lack of evidence of a current right shoulder 
disability, which defect the appellant still has not cured.

Accordingly, the Board concludes that the appellant has not 
submitted evidence sufficient to reopen the previously denied 
claim for service connection for residuals of dislocation of 
right scapula.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the hearing 
officer's decision in March 1994 and a supplemental statement 
of the case, dated July 1996, which addressed what 
constituted new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

IV.  Clear and unmistakable error in the 
March 1971 rating decision

The appellant has asserted that clear and unmistakable error 
exists in the March 25, 1971, rating decision in that the RO 
did not grant service connection for residuals of dislocation 
of right shoulder.

At the time of the March 1971 rating decision, the evidence 
of record were service medical records.  In an October 1966 
report of medical examination, clinical evaluation of the 
appellant's upper extremities was normal.  In a report of 
medical history completed by the appellant at that time, he 
checked "no" to ever having or having now painful or 
"trick" shoulder or elbow.  In a January 1968 treatment 
report, the examiner noted that the appellant had fallen this 
morning and dislocated the right superior ridge of the right 
scapular.  The examiner stated that the appellant was to wear 
a sling for the next week.  In a separate treatment report, 
the diagnosis entered was dislocation, superior ridge, right 
scapula.  The examiner noted that on January 25, 1968, the 
appellant fell down the steps at the Marine barracks, 
injuring his right shoulder.  

In February 1968, the examiner noted that the appellant still 
had shoulder problems.  X-rays were noted to have been 
ordered.  The following day, it was noted that he appellant 
had been sent to the orthopedic clinic.  In a separate 
treatment report, dated February 1968, the examiner stated 
that the appellant had fallen and injured his right shoulder 
last week.  X-rays were noted to be negative for bony 
pathology.  The examiner stated that examination indicated 
the possibility of right scapular dislocation.  The examiner 
asked that the appellant be evaluated.  In the consultation 
report, the examiner noted that the appellant's right 
shoulder had been hurt in a fall two weeks ago and that the 
appellant had had his arm in a sling for one week and that 
now it was loosening up well.  The appellant complained of 
popping out of the scapula with abduction at the right 
shoulder along the vertebral border.  The examiner noted that 
x-rays were okay.  The impression was resolving stiff 
shoulder post injury.  The examiner stated that the popping 
sensation was not abnormal.

In a July 1969 report of medical history completed by the 
appellant, he checked "no" to ever having or having now 
painful or trick shoulder or elbow.  In a report of medical 
examination in January 1971, clinical evaluation of the 
appellant's upper extremities was normal.

In February 1971, the appellant submitted a VA Form 21-526e 
(Veteran's Application for Compensation or Pension at 
Separation from Service).  He stated that he wanted service 
connection for his shoulder when he fell down the stairs in 
February 1968.

In the March 1971 rating decision, the RO stated that the 
service medical records showed that in February 1968, the 
appellant had fallen and suffered a dislocation of the 
superior ridge of the right scapula.  The RO noted that the 
separation examination did not show any significant 
abnormalities.  In the notification letter sent to the 
appellant, the RO stated, in part, "You are not entitled to 
compensation for your residuals of dislocation of right 
shoulder . . . as your last examination did not show they 
caused any present disability."  Thus, the RO denied service 
connection for residuals of dislocation of right scapula 
stating that such was not found on last examination.  In 
essence, the RO had determined that the appellant had not 
brought forth evidence of current residuals of dislocation of 
right scapula and thus service connection was not warranted.

Under the provisions of 38 C.F.R. § 3.105(a) (1998), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  The Court has stated that, "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In an October 1995 RO hearing, the appellant raised the issue 
of clear and unmistakable error in the March 1971 rating 
decision.  He seemed to be arguing that the service medical 
records clearly showed evidence of a right shoulder injury in 
service.  He also claimed that there was no "last 
exam[ination]"  He asserted the same contentions in his 
October 1998 Board hearing-that there was no examination 
that was conducted at separation.  The appellant and his wife 
felt that the service medical records clearly showed an 
injury to the right shoulder.  The appellant alleges that the 
RO's denial of service connection for residuals of 
dislocation of right scapula was clear and unmistakable 
error.

Based on its review of the appellant's statement and 
testimony and the record on appeal, the Board finds that the 
appellant has not alleged a valid claim for clear and 
unmistakable error in the March 1971 rating decision, which 
denied of service connection for residuals of dislocation of 
right scapula.  The appellant has not raised with specificity 
how the RO erred in its decision nor has he given persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  See Fugo, 6 Vet. 
App. at 44.  It seems that the appellant is stating that 
because service medical records showed that he injured his 
right shoulder, that service connection would be warranted 
for a right shoulder disability.  If that is the appellant's 
interpretation of service connection, he is incorrect.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Here, the appellant's 
service medical records clearly showed that he injured his 
right shoulder in January 1968.  However, by the time he 
underwent his separation examination in January 1971, there 
were no complaints of right shoulder problems.  Clinical 
evaluation of the appellant's upper extremities was normal.  
Therefore, when the issue was addressed, there was competent 
evidence that established the absence of chronic shoulder 
pathology.  That evidence supported the decision. 

A claim of clear and unmistakable error on the basis that the 
previous adjudication had improperly weighed and evaluated 
the evidence "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44; 
see also Russell, 3 Vet. App. at 313.  If the appellant's 
allegation is that the RO ignored the service medical records 
that established his 1968 right shoulder injury, he has not 
presented a valid claim for clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.  If his allegation is that an 
examination should have been conducted at the time he filed 
his claim for service connection (February 1971), at most, 
that caused an incomplete record as opposed to an incorrect 
record, which would not be a valid claim for clear and 
unmistakable error.  Caffrey, 6 Vet. App. at 383.  

For these reasons, the Board has determined that the 
appellant has not raised a valid claim for clear and 
unmistakable error as to March 1971 rating decision with the 
RO's denial of service connection for residuals of 
dislocation of right scapula.

V.  Clear and unmistakable error in the 
December 1986 rating decision

The appellant has asserted that clear and unmistakable error 
exists in the December 18, 1986, rating decision in that the 
RO granted only a 10 percent evaluation for post-traumatic 
stress disorder and he felt that a 100 percent evaluation was 
warranted.  

As stated above, the appellant asserted that he filed a 
timely notice of disagreement as to the December 1986 
decision and therefore that his evaluation claim for post-
traumatic stress disorder has been on appeal since December 
1986.  As discussed above, the Board agrees that the 
appellant timely filed a notice of disagreement as to the 
December 1986 rating decision, and that the December 1986 
decision has not become final.  Thus, it must be noted that a 
claim for clear and unmistakable error under 38 C.F.R. 
§ 3.105(a) applies to a prior final rating decision.  Because 
it has been determined that the December 1986 rating decision 
has not become final or binding as to the Board, a claim of 
clear and unmistakable error cannot be asserted as to that 
rating decision.  See 38 C.F.R. § 3.104(a) (1998) (RO 
decisions are final and binding on all field offices of VA at 
the time VA issues written notification of the decision, 
which is not applicable to the Board of Veterans' Appeals).  
Thus, the appellant has not asserted a valid claim for clear 
and unmistakable error as to the December 1986 rating 
decision.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VI.  Service connection for chloracne, recurrent rashes on 
the face, neck, and arms, 
and basal cell carcinoma, secondary to Agent Orange exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The Board notes that it views the issue of well-groundedness 
in a vacuum.  In a February 1982 VA outpatient treatment 
report, the VA examiner noted that the appellant had been 
exposed to Agent Orange in "1968-69."  The VA examiner 
entered a diagnosis of acne "possibly [secondary to] Agent 
Orange."  Additionally, Dr. Samuel H. Albert, at an August 
1993 RO hearing, stated that the appellant had several 
symptoms indicative of Agent Orange exposure and stated that 
the appellant had chloracne.  When determining whether a 
claim is well grounded, the evidence submitted in support of 
the claim must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The Board finds that The VA 
examiner's February 1982 diagnosis and Dr. Albert's opinion 
on their face are sufficient to establish a well-grounded 
claim for service connection for chloracne; recurrent rashes 
on the face, neck, and arms; and basal cell carcinoma, as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The appellant has claimed that he was exposed to Agent Orange 
while in Vietnam.  As stated above, the appellant is entitled 
to the application of 38 U.S.C.A. § 1154(b) since he is a 
combat veteran.  The appellant is competent to report Agent 
Orange exposure while in Vietnam.  This is distinguished from 
a presumption of exposure based on 38 C.F.R. § 3.307(a)(6) 
(1998).  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

Service medical records reveal that in October 1966, clinical 
evaluation of the appellant's skin was normal.  In a report 
of medical history completed by the appellant at that time, 
he stated "no" to ever having or having now skin disease.  
In a November 1966 treatment report, it was noted that an 
examination had been conducted at that time and that the 
relevant noted defect was acne vulgaris.  In a June 1968 
treatment report, the examiner noted that the appellant would 
be seen by dermatology at a naval hospital.  In a report of 
medical history, dated July 1969, the appellant stated "no" 
to ever having or having now skin disease.  In a DD Form 553, 
"Absentee Wanted in The Armed Forces," it was determined 
that the appellant was an absentee as of June 17, 1969.  The 
Major preparing the form noted that the appellant's 
complexion was "ruddy."  The appellant's height, build, 
weight, and hair color were reported to be unknown.  In the 
separation examination report, done in January 1971, VA 
clinical evaluation of the appellant's skin was normal.

In a February 1982 VA outpatient treatment report, the VA 
examiner noted that he appellant had been exposed to Agent 
Orange in service.  The appellant reported that he had had 
mild acne prior to service on his face.  He stated that while 
in service in 1968, he began to have more severe acne on his 
face, back, chest, and arms.  He noted that it had gradually 
improved, but that he still broke out.  The appellant stated 
that he was not on medication.  Upon physical examination, 
the examiner stated that the appellant had multiple pitted 
scars and post-inflammatory hyperpigmentation on back and 
neck.  The VA examiner noted that the appellant had few 
pustules and papules on back.  The assessment was acne, 
possibly secondary to Agent Orange.

In an undated VA outpatient treatment report, the VA examiner 
noted that the appellant's past medical history included 
chloracne.  The VA examiner made clinical findings only as to 
the appellant's psychiatric symptoms.  A diagnosis was not 
entered.  

In a January 1990 VA outpatient treatment report, the VA 
examiner noted that the appellant had a history of "acne (? 
Agent Orange)" and basal cell carcinoma.  The appellant 
reported that he did not have acne as an adolescent.  Upon 
physical examination, the appellant had euthematous papules 
on the face, neck, and back with scarring.  On the back, the 
appellant had few open comedones.  The assessment was cystic 
acne with severe scarring which was not very active at 
present.  The VA examiner stated, "[D]oubt chloracne."

In a July 1990 VA outpatient treatment report, the VA 
examiner noted that the appellant was being followed for 
acne, history of basal cell carcinoma and that the appellant 
had a suspicious lesion on the left cheek.  Upon physical 
examination, the appellant had multiple pitted scars on his 
face extending to the neck and anterior chest.  There were no 
filammatory pupules or pustules.  The VA examiner noted that 
the appellant was KOH negative.  The assessment was acne.  
The VA examiner noted that it was "[secondary to] Agent 
Orange according to p[atien]t."  The examiner gave an 
additional assessment of rule out recurrent basal cell 
carcinoma.

In a May 1992 VA outpatient treatment report, the VA examiner 
reported that the appellant stated that had recently moved 
and was thinking of moving again.  The VA examiner stated 
that the appellant had brought letters from psychiatrists-
Dr. Freeman and Dr. Albert.  The VA examiner stated, 
"P[atient] has h[istory] of Ca[ncer] basal cell-face + 
arms, Cloric acne, periodic rashes."  No clinical findings 
were made as to the appellant's skin.  In a July 1992 VA 
outpatient treatment report, the VA examiner noted that the 
appellant carried diagnoses of "Agent Orange exposure: 
chloracne, basal cell [carcinoma]-face and arms."  No 
clinical findings were made by the VA examiner.

Dr. Albert testified at an RO hearing in August 1993.  He 
noted that he was both a physician and a psychiatrist and 
that he was board certified for psychiatry and neurology.  He 
stated that the appellant had "several symptoms indicative 
of Agent Orange exposure" such as "basal cell carcinoma 
recurrent on face and arms, chloracne, and periodic rashes."  
His testimony related to the appellant's service-connected 
post-traumatic stress disorder.

In a July 1995 VA outpatient treatment report, the VA 
examiner entered a diagnosis of chronic dermatitis.  The 
etiology of the diagnosis was not discussed.  The appellant 
underwent a VA examination in February 1996.  The appellant 
reported that he had mild pimples on his face as a teenager, 
which had cleared completely by the time he entered service 
at age 20.  He stated that after being in Vietnam for several 
months, he began having multiple skin lesions, and was 
breaking out on his face, upper chest, and back.  He stated 
that he was exposed to Agent Orange in several ways.  The 
appellant reported intermittent lesions on his arms, chest, 
and face, as well as his lower extremities.  On physical 
examination, there were multiple healed pitted scars across 
his face, upper chest, and upper back.  There were newer 
lesions scattered over the upper back, chest, arms, thighs, 
and calves.  There were in various stages of development.  
Some of them were small papules, others had become ulcerated 
and appeared to be crusted.  The VA examiner noted that the 
appellant was to see a dermatologist tomorrow.  The VA 
examiner noted that he had referred to the veteran's claims 
file, and read appropriate sections.  The VA examiner entered 
the following diagnosis: "From the history, and from the 
descriptions that the patient gives, my diagnosis is history 
of skin condition with onset in Vietnam, following exposure 
to Agent Orange.  I defer to the dermatologist for more 
definitive diagnosis."

In a February 1996 letter, Dr. Steven E. Krause, stated that 
he had examined the appellant.  He noted that the appellant 
had nodular acne affecting his face and trunk and that a 
number of active lesions were present, but that mostly he had 
numerous old scars from previous lesions.  The appellant also 
had two nodules-one in his right axilla and another one on 
his upper medial right thigh, "which are probably part of 
his overall acne problem."  Dr. Krause noted that some 
dermatologists would classify these nodules as mild 
hidradenitis suppurativa.  Dr. Krause noted the appellant's 
scar on his face from being treated for skin cancer and that 
no persistence of cancer was shown.  He noted that the 
appellant had dermographism, which was an urticaria-like 
reaction of the skin, which was usually some time of allergic 
phenomenon.  Dr. Krause stated that he reviewed two sets of 
old records and a fairly large collection of records from VA.

In a separate letter, dated the same day as the above-
described letter, Dr. Krause reiterated some of the clinical 
findings he made as to the appellant's skin.  He noted that 
the appellant had reported exposure to Agent Orange and that 
he had had problems with his skin ever since.  Dr. Krause 
stated that he did not see any persistence of any skin cancer 
and that his acne on this day was more inactive than usual.  
He stated that he did not see any lesions of medical 
significance.

The appellant underwent a VA examination by a dermatologist 
in April 1996.  The VA examiner's report was as follows, in 
part:

[P]er BVA remand dated 1-13-95 "to 
confirm or refute that the appellant 
currently has Chloracne as a result of 
his exposure to Agent Orange in service; 
or whether his current skin problems are 
related to the acne vulgaris reported on 
examination of the appellant on November 
15, 1966[,] at the US Marine Corps 
Recruit Depot in San Diego[,] California, 
prior to his entry onto active duty; or 
whether his current skin problems are due 
to some other cause entirely."

[The appellant] is a 49[-]year[-]old 
Caucasian male, currently unemployed, who 
seeks service[-] connected disability 
rating for Chloracne secondary to 
exposure to Agent Orange (defoliant) 
while serving in the Marine Corps in 
Vietnam during 1969 and 1970.

I have reviewed the extensive VA 
documentation and some medical records of 
his service before being posted to 
Vietnam.  This amounts to eight thick 
folders.  I saw no actual medical records 
of his service time in Vietnam.

There is documentation that [the 
appellant] had ordinary acne vulgaris on 
his induction in 1966.  In 1968,[,] he 
was refereed to U.S. Naval Hospital, 
Philadelphia for treatment of acne.

He reports that he suffered from itching 
and scratching of his face and body while 
in Vietnam, and an increase in acne.  
There is no direct documentation of 
exposure to Agent Orange, though he 
thinks he was in areas that had been 
sprayed with it.  Also, he used empty 
Agent Orange containers for latrine 
purposes and also for barbecuing.

He was discharged in 1971, . . . .  I 
found no specific statement that the 
patient had Chloracne, and in 1983 he was 
denied service[-]connected compensation 
for Chloracne secondary to Agent Orange 
exposure.

In about 1992, Dr. [L.], an internist, 
suggested that [the appellant] could 
possibly have Chloracne.  Dr. Albert, a 
psychiatrist, ventured an opinion that he 
might possibly have "Cloric acne."  
There is no disease known as "Cloric 
acne."

Dr. E. S[.] examined [the appellant]  on 
February 14, 1996.  Dr. S. Krause, a 
dermatologist, examined him on February 
16, 1996.  These reports are of record, 
but apparently don't provide the desired 
medical opinion regarding current 
Chloracne.  Accordingly, [the appellant] 
appeared before me for examination of his 
skin on April 30, 1996[,] at the VA 
Hospital, Reno, NV.

With the patient undressed, we performed 
a complete skin examination.

[The appellant] appears his stated age of 
49.  He is a large man, moderately obese, 
and without obvious defects.  His scalp 
hair is full and dark with some graying.  
The scalp is clear.  There is no evident 
scarring or seborrhea.

His complexion is ruddy, in fact almost 
dusky.  Except for the fairly large 
radiation scar on his left nose-cheek 
area at the site of a treated basal cell 
carcinoma, there appear to be no 
significant abnormalities.  No acne scars 
of significance are seen there or about 
his ears or neck.  The skin of his 
anterior chest shows a scattering of 
small, flat, depigmented, probable acne 
scars.  None of these are depressed or 
pitted.  On his back are three or four 
faintly hyperpigmented patches, perhaps 1 
inch in diameter, s a slight central 
point., suggesting possible follicular 
origin.  There are no[] active acne cysts 
at this time.  I saw no active comedones 
or cysts of his torso.  The groin, thigh, 
buttock and arms are clear.  The skin in 
these areas is smooth.  No keratosis 
pilaris is present.  Lower legs and feet 
are clear of cutaneous defects, as are 
his hands and nails.

I did note one small follicular 
inflammatory lesion of his left axillae, 
indicating a possible very mild 
hidradenitis.

I was able to elicit rather notable 
dermographism with skin stroking, and 
demonstrated a prominent triple response 
(erythema-flare-wheal).  This may reflect 
increased skin reactivity.  The patient 
has noted itching and excoriation of his 
skin during the heat and stress of 
Vietnam services.  It is not a factor in 
Chloracne.

There is minimal evidence that he was 
exposed to significant amounts of Agent 
Orange.  There is minimal evidence that 
he had anything more than ordinary acne 
vulgaris, plus perhaps a heat-stress 
related dermatitis.  There is no evidence 
that at any time did he develop Chloracne 
of the type related to chronic exposure 
to chlorinated hydrocarbons, or more 
pertinently, to Agent Orange or its 
various contaminants.

Furthermore, there is no evidence that 
Agent Orange exposure leads to skin 
cancer.

In summary, we have reviewed this 
veteran's records and thoroughly examined 
his skin.

Finally, I can state that [the appellant] 
has no significant current skin disease 
and certainly no evidence of Chloracne.

The appellant testified at hearings before the RO in May 
1990, September 1990, August 1991, August 1993, October 1994, 
and October 1995 and before the Board in October 1992 and 
December 1998.  He consistently testified that he was exposed 
to Agent Orange and that due to Agent Orange, he had 
blackheads, boils, cysts, rashes between his legs, skin 
rashes in general, and cancer growths on his skin (beginning 
in 1987).  He stated that he had acne as a child, but then so 
did everyone.  At the August 1991 hearing, the appellant 
admitted that doctors would not commit themselves to saying 
that the basal cell carcinoma was due to Agent Orange.  At 
the October 1992 Board hearing, the appellant stated that 
prior to service, he had no skin problems.  He noted that he 
had teenage acne.  He stated that the first time he was 
treated for a skin problem was in service.  When asked about 
continuity of symptomatology between 1971 and 1980, the 
appellant stated that although he was an alcoholic and could 
not remember much, he had pimples during that time period.  
At the October 1994 hearing, the appellant noted that he was 
on the Agent Orange Payment Program, which was evidence of 
his having a skin disability related to the exposure of Agent 
Orange.

The appellant submitted an article about chloracne and an 
article on Agent Orange and the effects it has on veterans.

After having reviewed the evidence of record, service 
connection for chloracne; recurrent rashes on the face, neck, 
and arms; and basal cell carcinoma as secondary to Agent 
Orange exposure is not warranted.  The Board finds the 
preponderance of the evidence to be against the appellant's 
claim that chloracne; recurrent rashes on the face, neck, and 
arms; and basal cell carcinoma are related to Agent Orange 
exposure in service.  It must be noted that a diagnosis of 
chloracne was not entered within one year following service, 
nor has a medical professional related a diagnosis of 
chloracne to the appellant's service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

Again, the Board must address 38 U.S.C.A. § 1154(b) (West 
1991), as the appellant is a combat veteran and is entitled 
to the application of the statute.  However, the appellant 
had claimed only that he was exposed to Agent Orange.  The 
appellant has not claimed that he was exposed to Agent Orange 
while he engaged in combat.  Regardless of such, the Board 
finds that the appellant is competent to allege that he was 
exposed to Agent Orange in service.  He is not, however, 
competent to allege that he incurred a skin disability due to 
Agent Orange.

The appellant claims that the description in service that his 
skin was "ruddy" is evidence of a skin disability related 
to Agent Orange exposure.  The Board finds that this evidence 
is not in favor of the appellant's claim.  The description of 
"ruddy" was reported by the Major, who was not a medical 
professional.  Even if it had been completed by a medical 
professional, no competent person has indicated that 
"ruddy" is indicative of chloracne.  The VA examiner who 
examined the appellant in April 1996 described the 
appellant's skin as ruddy; however, he noted that the 
appellant had no evidence of chloracne.  Regardless, the 
description of "ruddy" is not a diagnosis of chloracne.  

In the undated VA outpatient treatment report, the May 1992 
and the July 1992 VA outpatient treatment reports, the 
examiner simply noted the appellant's past medical history 
included chloracne; however, none of the examiner made 
clinical findings as to the appellant's skin.  The Board 
finds that the examiner's reports were based solely on the 
appellant's history.  Without clinical findings to 
substantiate such report, the Board accords these notations 
of chloracne very little probative value.  In the July 1990 
VA outpatient treatment report, the VA examiner there noted 
that it was the appellant who alleged that Agent Orange was 
the cause of his acne, as the assessment was "acne" and the 
VA examiner stated "[secondary to] Agent Orange according to 
p[atien]t.  Additionally, in the January 1990 VA outpatient 
treatment report, the VA examiner entered a diagnosis of 
cystic acne with severe scarring, but stated "[D]oubt 
chloracne."  Such statement weighs against the appellant's 
claim.

When the appellant underwent the February 1996 VA 
examination, the VA examiner specifically stated that his 
determination was based upon the appellant's history that the 
appellant had a "skin condition" with its onset in Vietnam 
following exposure to Agent Orange.  The VA examiner did not 
state that the appellant had chloracne, nor did the VA 
examiner make a definitive diagnosis.  His statement was, 
"From the history, and from the descriptions that the 
patient gives, my diagnosis is history of skin condition with 
onset in Vietnam, following exposure to Agent Orange."  
(Emphasis added.)  The VA examiner added that he deferred to 
the dermatologist for a more "definitive diagnosis."  The 
Board finds that this evidence is positive evidence.  
However, the examiner clearly established that the diagnosis 
as based on history provided by the appellant.  The appellant 
has reported varying histories; thus, he is not a reliable 
historian.  Therefore, a diagnosis based upon history 
provided by the appellant is of diminished probative value in 
this case.  The examiner himself lessened the value of the 
diagnosis by deferring to the professional who could enter a 
more definitive diagnosis.  

The evidence that the Board finds is the most probative as to 
this claim is the VA examiner's April 1996 examination 
report.  The VA examiner made it clear that he had reviewed 
the appellant's claims file "thoroughly" and gave a 
detailed medical examination of the appellant.  He noted that 
upon examining the record and the appellant that there was no 
evidence in the record that the appellant developed chloracne 
or that he currently had chloracne.  In the 1982 VA 
outpatient treatment report, the VA examiner made some 
clinical findings.  His assessment was acne, possibly 
secondary to Agent Orange.  The Board finds that such 
assessment which shows a questionable relationship between 
the assessment of acne and Agent Orange exposure is 
outweighed by the April 1996 VA examiner's definitive 
determination that there was no evidence that the appellant 
developed chloracne and that the appellant currently had no 
evidence of chloracne.

Dr. Albert testified that the appellant had "several 
symptoms indicative of Agent Orange exposure" such as 
"basal cell carcinoma recurrent on face and arms, chloracne, 
and periodic rashes."  Dr. Albert submitted a psychiatric 
evaluation that he conducted on the appellant where he made 
the above statement verbatim.  The appellant nor Dr. Albert 
have submitted an examination which shows that Dr. Albert 
actually gave the appellant a medical examination as opposed 
to a psychiatric evaluation.  At the August 1993 hearing, 
after making the statement about the appellant's symptoms 
related to Agent Orange exposure, Dr. Albert presented 
testimony on the appellant's diagnosis of post-traumatic 
stress disorder.  He made no other findings or discussed 
anything related to the appellant's skin.  Dr. Albert noted 
at the hearing that he was a physician and that his specialty 
was psychiatry.

The Board finds that the VA examiner's clinical findings at 
the April 1996 examination and his determination that the 
evidence did not show that the appellant developed chloracne 
nor did he have chloracne at the time of the examination to 
be more probative than Dr. Albert's conclusory statement, 
which did not provide any clinical findings to substantiate 
his findings.  Dr. Albert stated that the appellant had 
symptoms of Agent Orange exposure and described diagnoses as 
opposed to symptoms.  Regardless of semantics, the Board 
finds that the VA examiner's April 1996 examination report to 
be more probative than Dr. Albert's testimony and statements.  
The VA examiner who conducted the April 1996 VA examination 
is a dermatologist, while Dr. Albert is a psychiatrist.  The 
Board finds such specialty by the VA examiner gives his 
clinical findings and diagnosis of a lack of evidence in the 
record of chloracne (both past and present) to be more 
probative than Dr. Albert's conclusory diagnosis.

Additional evidence that weighs against the appellant's claim 
is the Agent Orange Act of 1991, Pub.L. 102-4.  VA 
commissioned studies by the National Academy of Sciences 
(NAS).  As required by law, the Secretary of Veterans Affairs 
considered the NAS reports and any and all other sound 
medical and scientific information and analysis available, 
and made a determination which was published in the Federal 
Register.  It was determined that only a small group of 
disorders could be associated with Agent Orange exposure.  
61 Fed. Reg. 41442, Aug. 8, 1996.  This specifically excluded 
"skin cancer" and specifically included "chloracne or 
other acneform disease."  It was determined that skin cancer 
and any disability not specifically determined to be due to 
Agent Orange exposure were not related to such exposure.  The 
Board finds that such evidence weighs against the appellant's 
claim for service connection for chloracne; recurrent rashes 
on the face, neck, and arms; and basal cell carcinoma based 
on Agent Orange exposure.  Regardless, there is additional 
negative evidence.

Additionally, the VA examiner who conducted the April 1996 
examination noted that "there is no evidence that Agent 
Orange exposure leads to skin cancer."  This substantiates 
the above finding that basal cell carcinoma is not due to 
Agent Orange exposure.  The April 1996 opinion, standing 
alone, refutes Dr. Albert's opinion.

As to the appellant's assertion that service connection for 
chloracne; recurrent rashes on the face, neck, and arms; and 
basal cell carcinoma should be awarded as he had been awarded 
benefits under the Agent Orange Veteran Payment Program, such 
an award does not automatically entitle the appellant to 
service connection.  See Brock v. Brown, 10 Vet. App. 155, 
161-162 (1997).  There, the Court stated that although 
enrollment in the Program might seem to be probative of the 
veteran's possession of an Agent-Orange-related disability, 
it was not aware of any information suggesting that receipt 
of payments under the Program was indicative of the veteran 
having an Agent-Orange-related ailment.  Id.  Further, the 
Court noted that the standards required for receipt of 
compensation under the Agent Orange Veteran Payment Program 
appeared to be very different from those required to 
establish service connection under chapter 11 of title 38 of 
the U.S. Code.  Id.  Therefore, the fact that the appellant 
was being paid by the Agent Orange Veteran Payment Program is 
not evidence that is in favor of the appellant's claim for 
service connection.  The Board has determined that this 
evidence is neither for or against the appellant's claim.

Accordingly, based upon the reasons stated above, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for chloracne; 
recurrent rashes on the face, neck, and arms; and basal cell 
carcinoma.


ORDER

A 100 percent evaluation is granted for post-traumatic stress 
disorder, subject to the controlling regulations applicable 
to the payment of monetary benefits.  The petition to reopen 
the claim for service connection for low back disorder is 
denied.  The petition to reopen the claim for service 
connection for residuals of dislocation of right scapula is 
denied.  The claim for clear and unmistakable error in the 
March 1971 decision is denied.  The claim for clear and 
unmistakable error in the December 1986 rating decision is 
denied.  The claim for service connection for chloracne; 
recurrent rashes on the face, neck, and arms; and basal cell 
carcinoma is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


